UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
JOHN DANIELS,                   )
                                )
          Plaintiff,            )
                                )
     v.                         )
                                )   Civ. Action No. 14-1667 (EGS)
                                )
CHUGACH GOVERNMENT SERVICES,    )
INC.                            )
                                )
          Defendant.            )
                                )


                        MEMORANDUM OPINON

     Plaintiff John Daniels (“Mr. Daniels”) is a middle-aged man

from Liberia, West Africa. Am. Compl. ¶ 4. A permanent resident

of Maryland, Mr. Daniels worked for Defendant Chugach Government

Services (“Chugach”) as a Systems Administrator from 2009 until

2011. Id. ¶ 4. In the fall of 2011, Chugach reorganized and Mr.

Daniels was laid off. Id. ¶ 5. The position held by Mr. Daniels

was combined with the position held by Mr. Daniels’ middle-aged

Ethiopian colleague. Id. Mr. Daniels interviewed for the new

position, but a younger Caucasian male was hired instead. Id. ¶

6. Mr. Daniels trained the new hire. Id. ¶ 10. After one month,

the new hired was dismissed for poor performance. Id. ¶ 11. Mr.

Daniels served as Acting Lead Systems Administrator for

approximately four months. Id. ¶ 12. Mr. Daniels was never

invited to apply for the permanent position, which was awarded

                                1
to a younger African American candidate in March 2012. Id. ¶ 10.

Based on these events, Mr. Daniels alleges that Chugach

discriminated against him based on his national origin, age and

race. Id. ¶¶ 10-13. Chugach moves to dismiss Mr. Daniels’

Amended Complaint for failure to state a claim. Def.’s Mot.

Dismiss, Docket No. 14. Upon consideration of the motion, the

response and reply thereto, the applicable law, and the entire

record, Defendant’s Motion is GRANTED in part and DENIED in

part.

   I.   BACKGROUND

          A. Chugach Government Services

     Chugach is a government contractor based in

Alaska. Am. Compl. ¶ 3. Mr. Daniels was employed at Chugach’s

Washington, D.C. office. Id. At the time of the events alleged

by Mr. Daniels, Chugach was a wholly owned subsidiary of Chugach

Alaska Corporation, an Alaska Native Corporation created

pursuant to the terms of the Alaska Native Claim Settlement Act

(“ANCSA”). Def. Mem. Supp., Docket No. 14 at 7. The Alaska

Native Settlement Claim Act of 1971 extinguished all Native

claims to Alaskan land based on aboriginal use. Cook Inlet

Region, Inc. v. Rude, 690 F.3d 1127, 1129 (9th Cir. 2012).

Native Alaskans were compensated monetarily and with title to

forty million acres of land. Id. ANCSA transferred title of the

settlement land to twelve regional corporations, including the

                                2
Chugach Alaska Corporation, and other entities created by the

Act. Id.; see also United States v. Atl. Richfield Co., 435 F.

Supp. 1009, 1020-21 (D. Alaska 1977) aff’d, 612 F.2d 1132 (9th

Cir. 1980) (“The intent of Congress in the Settlement Act was to

settle the claims of Alaska Natives and to compensate them

without deciding the difficult and disputed question of the

existence and extent of aboriginal title to Alaska lands.”).

          B. Mr. Daniels’ Employment at Chugach

     Mr. Daniels was employed by Chugach’s Washington, D.C.

office as an IT professional. Am. Compl. ¶ 4. Mr. Daniels’

employment with Chugach began in 2009 as a Systems

Administrator. Id. At this time, Mr. Daniels was in his mid-

fifties. The Lead Systems Administrator was an Ethiopian male in

his sixties. Id. In 2011, Chugach announced a reorganization,

including the consolidation of Mr. Daniels’ position with the

Lead Systems Administrator position. Id. ¶ 5. Mr. Daniels and

his Ethiopian colleague applied for the new position, but

Chugach hired a younger Caucasian male. Id. ¶ 6. Mr. Daniels

alleges that the new hire did not possess the relevant education

or work experience requirements that were posted in the job

description. Id. ¶ 7.

     Chugach asked Mr. Daniels’ to work in a temporary capacity

to assist the Caucasian male’s transition into the newly-created

senior IT position. Id. ¶ 10. After one month, the new hire was

                                3
dismissed from his duties due to behavioral and performance

issues. Id. ¶ 11. Chugach asked Mr. Daniels to serve as Acting

Senior IT Administrator. Id. Mr. Daniels served in this capacity

from approximately November 2011 to February 2012. Id. ¶ 12. In

early March, 2012, Mr. Daniels received a letter informing him

that his term as Acting Senior IT Administrator was over. Id.

Mr. Daniels alleges that he was not invited to apply for the

permanent position. Id. The person hired for the permanent

position was a “much younger African-American male, who unlike

Mr. Daniels or his former supervisor, had no direct African

ancestry.” Id. ¶ 13. Chugach invited Mr. Daniels to work as a

Substitute Instructor, but with few hours and only minimum wage,

Mr. Daniels could not support his family and sought work at

Walmart. Id. ¶ 14.

          C. Mr. Daniels’ Office of Federal Contract Compliance
             Program Complaint.

     On May 30, 2012, Mr. Daniels filed a complaint with the

Office of Federal Contract Compliance Program (“OFCCP”). Id. ¶

15. Although the OFCCP findings are not attached to Mr. Daniels’

Complaint, he alleges OFFCP concluded that Chugach violated

Executive Order 11236 by “hiring the first Caucasian candidate

over Mr. Daniels, a more qualified candidate, when the first

candidate did not meet the minimum requirements of Senior IT




                                4
Administrator.” Id. 1 Chugach offered Mr. Daniels $2,287.20 in

back pay, an offer rejected by Mr. Daniels as “entirely

unsatisfactory.” Id. Mr. Daniels requested a right-to-sue letter

from OFCCP and now alleges racial discrimination under Section

1981 (Count I), national origin discrimination under Title VII

(Count II), and age discrimination under the Age Discrimination

in Employment Act (Count III). Id. ¶¶ 16-18. Mr. Daniels seeks

over $700,000.00 in damages, plus pre-judgment and post-judgment

interest.

    II.   STANDARD OF REVIEW

    A motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) tests the legal sufficiency of a complaint. Browning v.

Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). The pleading must

contain a “short plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2);

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The pleading

standard does not require detailed factual allegations, but

should be “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id. at 678. Naked assertions without

factual enhancements or formulaic recitations of the elements of




1 Executive Order 11236 prohibits government contractors from
discriminating against employees on the basis of race, color,
religion, sex, sexual orientation, gender identity, or national
origin. See Executive Action 11236, available at
http://www.dol.gov/ofccp/regs/statutes/eo11246.htm.
                                5
a cause of action will not suffice. Id. Rather, to survive a

motion to dismiss, a complaint “must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. Plausibility entails that the plaintiff has pled

factual content that is not merely consistent with liability but

allows the Court to draw a reasonable inference that the

defendant is liable for the alleged misconduct. Id.

   In considering a 12(b)(6) motion, the Court should liberally

view the complaint in the plaintiff’s favor, accepting all

factual allegations as true, and giving the plaintiff the

benefit of all inferences that can be drawn therefrom. Redding

v. Edwards, 569 F. Supp. 2d 129, 131 (D.D.C. 2008) (citing Kowal

v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)).

   III. ANALYSIS

        A. Mr. Daniels states a claim for race discrimination
        under Section 1981.

     Chugach argues that Mr. Daniels § 1981 claim for race

discrimination fails because it is (1) a national origin claim

filed under the pretense of race; (2) time barred under a three-

year statute of limitations; and (3) barred based on federal

immunity because Chugach is an instrumentality of the federal

government.   Def.’s Mem. Supp. at 9-14. Mr. Daniels acknowledges

that national origin and race claims are distinct, but maintains

that he has adequately pled a race discrimination claim under §


                                 6
1981 because “Chugach was trying to rid its staff of Black

Africans, who present a different culture and heritage from

those of the unqualified Caucasian candidate Chugach hired——and

then fired——before hiring an African American without informing

plaintiff of the existence of the reposting of the position.”

Pl.’s Mem. Opp. at 5. Mr. Daniels also asserts that a four-year

statute of limitations applies and contends that Chugach does

not qualify as an instrumentality of the federal government. Id.

at 2-5.

            1. Mr. Daniels has pled adequate facts to maintain a
               claim for race discrimination under § 1981.

          Section 1981 prohibits racial discrimination in the

“making, performance, modification, and termination of

contracts” and protects classes of persons from intentional

discrimination based on their ancestry or ethnic

characteristics. 42 U.S.C. § 1981(a); St. Francis College v. Al-

Khazraji, 481 U.S. 604, 613 (1987) (defining race as used in §

1981 as including ancestry and ethnicity claims). To establish a

claim under § 1981, a plaintiff must show that (1) he is a

member of a racial minority group; (2) the defendant intended to

discriminate on the basis of race; and (3) the discrimination

pertained to one of the activities enumerated in the statute.

Dickerson v. District of Columbia, 806 F. Supp. 2d 116, 119

(D.D.C. 2011). A successful Section 1981 claim alleges


                                  7
discrimination based on ancestry or ethnic characteristics, not

country of origin. Nyunt v. Tomlinson, 543 F. Supp. 2d 25, 35

(D.D.C. 2008) (“Race and national origin are ‘ideologically

distinct categories.’”); see also BARBARA T. LINDEMANN,   ET AL.,

EMPLOYMENT DISCRIMINATION LAW, 6-3, Equal Employment Opportunity

Committee Section of Labor and Employment law American Bar

Association, 5th ed., V1 (2012) (“Although ancestry can fall

within the purview of § 1981, national origin does not.”).

        The Supreme Court has “refused to narrowly define the

concept of race.” Khair v. Campbell Soup Co., 893 F. Supp. 316

(D.N.J. 1995). As discussed in St. Francis College,

     § 1981, “at a minimum,” reaches discrimination against
     an individual “because he or she is genetically part of
     an ethnically and physiognomically distinctive group of
     homo sapiens.”

481 U.S. 604 at 613 (1987). Here, Mr. Daniels alleges that

Chugach sought to “rid its IT department of Black African

employees” and “eliminate him due to his black African heritage

and ancestry.” Compl. ¶ 16. Mr. Daniels alleges that his

Ethiopian colleague’s position was also terminated through

Chugach’s reorganization. Am. Compl. ¶ 10. Mr. Daniels also

identifies the individuals hired to fill the newly created

position as a Caucasian male and an African-American male. Am.

Compl. ¶ 11-13. Finally, Mr. Daniels asserts that the OFCCP

concluded that Chugach violated Executive Order 11236, which


                                   8
prohibits discrimination based on inter alia, race and color,

when it hired the Caucasian male instead of Mr. Daniels because

the Caucasian male “did not meet the minimum requirements of the

Senior IT Administrator job description.” Id. ¶ 15.

       “While there may be some overlap between claims based on

national origin and claims based on protected status under

Section 1981, any potential overlap does not disqualify a

Plaintiff from going forward under Section 1981.” Uzoukwu v.

Metropolitan Washington Council of Governments, et al., 27 F.

Supp. 3d 62, 67 (D.D.C. 2014). The allegation that Chugach hired

a white male who did not meet the minimum job requirements is

sufficient to state a plausible claim for relief under § 1981.

See id. (holding that a Nigerian-American’s claim of race

discrimination under § 1981 should be permitted based on alleged

incidents where her white colleagues were treated more

favorably). In short, a liberal view of Mr. Daniels’ complaint,

accepting all factual allegations as true and giving him the

benefit of all inferences that can be drawn therefrom, Mr.

Daniels has sufficiently stated a claim for racial

discrimination under § 1981.

          2. A four-year statute of limitations applies to Mr.
             Daniels’ § 1981 claim.

       Chugach also argues that Mr. Daniels’ § 1981 claim is

barred by a three-year statute of limitation period. Def.’s Mem.


                                9
Supp. at 9-10. In Jones v. R.R. Donnelley & Sons Co., the

Supreme Court held that “a cause of action ‘aris[es] under an

Act of Congress enacted’ after December 1, 1990——and therefore

is governed by § 1658’s 4 year-statute of limitations——if the

plaintiff’s claim against the defendant was made possible by a

post-1990 enactment.” 541 U.S. 369, 382 (2004). The Civil Rights

Act of 1991 expanded the scope of § 1981 claims to include the

prohibition of racial discrimination in the making and enforcing

of contracts. 42 U.S.C. § 1981 (a); see also Hamilton v.

District of Columbia, 852 F. Supp. 2d 139, 144 (D.D.C. 2012).

Thus, a four-year statute of limitations applies to Mr. Daniels’

claims in this case. Mr. Daniels’ claim was filed on October 6,

2014, and therefore falls within the four-year statute of

limitations.

          3. Chugach is not an instrumentality of the federal
             government.

       Finally, Chugach argues that because Mr. Daniels brought

suit against “Chugach Government Services, Inc. – Potomac Job

Corps Center,” his § 1981 claim is barred because the Federal

Jobs Corps Center operates under the color of federal law and is

therefore immune from suit. Def.’s Mem. Supp. at 13. Mr. Daniels

insists that Chugach is not an instrumentality of the federal

government, nor was it acting under the color of federal law.

Pl.’s Mem. Opp. at 3-4.


                               10
       Section 1981(c) provides that “[t]he rights protected by

this section are protected against impairment by nongovernmental

discrimination and impairment under color of State law.” 42

U.S.C. § 1981(c). Chugach notes that the federal Job Corps

Program was created by Congress and is implemented by the U.S.

Department of Labor (“DOL”). Def.’s Mem. Supp. at 13. Chugach

argues that the length and detail of documents governing Job

Corp “demonstrate the high degree of control that the DOL

exercises over federal Job Corp Centers.” Id.

       Chugach’s immunity under the color of federal law

argument goes too far. As noted by Mr. Daniels, the authority

cited by Chugach is misplaced, as all cases cited by Chugach

involve an actual federal government agency. See, e.g.

DynaLantic Corp. v. U.S. Dept. of Defense, 855 F. Supp. 2d 237,

291 (D.D.C. 2012) (dismissing § 1981 claim because Defendant

Department of Defense is a federal agency, and thus operating

under the color of federal law); Williams v. Glickman, 936 F.

Supp. 1 at 3 (D.D.C. 1996) (dismissing § 1981 claim based on

federal farm loan applications); see also Sindram v. Fox, 374

Fed. Appx. 302, 304 (3d Cir. 2010) (dismissing § 1981 claim

because Defendant Department of Education is a federal agency,

and thus operating under the color of federal law). Chugach has

cited to no authority, and the Court is aware of none, that has

deemed a private government contractor as an instrumentality of

                               11
the federal government or otherwise operating under the color of

federal law. Accordingly, Chugach is not immune from suit under

§ 1981.

          For all of these reasons, Chugach’s Motion to dismiss

Daniels’ § 1981 claim is DENIED.

          B. Mr. Daniels’ Title VII national origin claim fails
          because Chugach is exempt from the definition of
          “employer” under Title VII.

     Chugach argues that Mr. Daniels’ claim of discrimination

based on national origin fails because Chugach was not an

“employer” as required under Title VII at the time of the events

alleged. Def.’s Mem. Supp. at 4. Rather, Chugach maintains that

it was a wholly owned subsidiary of the Chugach Native

Association, which qualifies as an Alaska Native Corporation

(“ANC”) and is therefore exempt from the definition of employer

under Title VII. Id. Mr. Daniels contends Chugach has not

established that it was a wholly owned subsidiary during at the

time of the events in question, deeming Chugach’s motion as to

Count II premature. Pl.’s Mem. Opp., Docket No. 15 at 1-2.

     Title VII makes it an unlawful employment practice for

“an employer . . .    to discriminate against any individual . . .

because of such individual’s race, color, religion, sex, or

national origin.” 42 U.S.C.A. § 2000e-2(a)(1). Based on 43

U.S.C. § 1626(g), Courts have routinely held that ANCs are

exempt from the definition of employer under Title VII. Fox v.

                                 12
Portico Reality Services Office, 739 F. Supp. 2d 912, 919 (E.D.

Va. 2010) (holding that 43 U.S.C. § 1626(g) exempts Native

Corporations and direct subsidiaries, but not indirect

subsidiaries, from the definition of employer under Title VII).

43 U.S.C. § 1626(g) states:

          For the purposes of implementation of the Civil
          Rights Act of 1964 [42 U.S.C.A. § 2000a et seq.],
          a    Native    Corporation     and    corporations,
          partnerships, joint ventures, trusts, or affiliates
          in which the Native Corporation owns not less than
          25 per centum of the equity shall be within the
          class of entities excluded from the definition of
          “employer” by section 701(b)(1) of Public Law 88-
          352 (78 Stat. 253), as amended [42 U.S.C.A.
          2000e(b)(1)], or successor statues.

43 U.S.C. § 1626(g). This statute was passed with the intent to

“facilitate Alaska Native Shareholder employment programs by

resolving any uncertainty as to the applicability of the Civil

Rights Act of 1964 to certain business enterprises in which

Native Corporations participate.” Fox, 739 F. Supp. 2d 912 at

919 (citing Sen. Rep. No. 100-201, at 39 (1987)).

     In support of its Motion, Chugach submitted to the Court

its 2011 and 2013 Biennial Reports, which confirm that ANC

Chugach Alaska Corporation owned 100 percent of Chugach from

2009 to 2012, the period relevant to his matter. Def.’s Reply

Mem., Docket No. 16, Ex. A. Based on this documentation, the

Court is satisfied that Chugach was a wholly owned subsidiary at

the time of the alleged discrimination. Chugach is therefore


                                13
exempt from the definition of employer under Title VII and Mr.

Daniels’ claim for discrimination based on national origin

fails. Pratt v. Chenega Integrated Systems, Case No. 07-1573,

2007 WL 2177335 at *3 (N.D. Cal. July 27, 2007) (holding that

documents showing entity was at least 25 percent owned by a

Native Corporation was sufficient to grant motion to dismiss

based on entities exemption from Title VII’s definition of

employer); see also Aleman v. Chugach Support Services, Inc.,

485 F.3d 206, 211 (4th Cir. 2007) (affirming that direct

subsidiary of Alaska Native Corporation was exempt from

definition of employer under Title VII, but did not extend to

claims under Section 1981); Thomas v. Choctaw Management/Service

Enterprise, 313 F.3d 910, 911 (5th Cir. 2002) (affirming

District Court’s granting of Defendant’s Motion to Dismiss

because, inter alia, Indian Tribes are exempt from the

definition of employer under Title VII).

     For all of these reasons, Chugach’s Motion to Dismiss Mr.

Daniel’s Title VII national origin discrimination claim is

GRANTED.

           D. Mr. Daniels’ Age Discrimination claim fails because
              he did not properly exhaust his administrative
              remedies through the EEOC.

     Chugach argues that Mr. Daniels’ age discrimination claim

is barred as a matter of law because he failed to exhaust his

administrative remedies through the EEOC. Def.’s Mem. Supp. at

                                14
8. Mr. Daniels maintains that his OFCCD complaint satisfies

exhaustion of his age discrimination claim. Pl.’s Mem. Opp. at

6.

     Before bringing suit under the ADEA, plaintiffs must

exhaust their administrative remedies. 29 U.S.C. § 626(d)(1).

Doing so requires filing a charge with the EEOC within 180 days

after the alleged unlawful practice occurred. Id.; see also

Washington v. Washington Metropolitan Area Transit Authority,

160 F.3d 750, 752 (D.C. Cir. 1998). Here, Mr. Daniels does not

dispute that he failed to file a charge with the EEOC; rather,

he argues that his OFCCD complaint is sufficient to exhaust all

administrative remedies related to his age discrimination claim.

Pl.’s Mem. Opp. at 6.

     In support of his argument, Mr. Daniels points to a

November 2011 Memorandum of Understanding (“MOU”) between the

Equal Employment Opportunity Commission (EEOC) and OFCCP, which

states that “all complaints/charges of employment discrimination

filed with OFCCP alleging a Title VII basis (race, color,

religion, sex, national origin, or retaliation) shall be

received as complaints/charges simultaneously dual-filed under

Title VII.” EEOC, 76 Fed. Reg. 71029-32 (Nov. 16, 2011). Mr.

Daniels acknowledges that discrimination on the basis of age is

not mentioned in the MOU, but argues that “it makes little sense

for a complainant to have the burden of filing two separate

                               15
complaints with the EEOC for age discrimination and with OFCCP

for Title VII violations when the discrimination alleged arises

from the same operative actions undertaken by the government

contractor.” Pl.’s Mem. Opp. at 6. Mr. Daniels also represents

that the EEOC directed him to assert all of his claims with the

OFCCP. Id. at 7. Finally, in large part conceding that his age

discrimination claim should have been exhausted through the

EEOC, Mr. Daniels requests that the Court equitably toll the

time necessary to allow Mr. Daniels to properly exhaust his age

discrimination claim through the EEOC. Id.

     Mr. Daniels cannot exhaust his age discrimination through

the OFCCP for three principle reasons. First, the plain language

of the MOU does not mention age discrimination claims. EEOC, 76

Fed. Reg. 71029-32 (Nov. 16, 2011). Second, the MOU applies to

discrimination claims alleging a Title VII basis. Id. (emphasis

added). Here, Mr. Daniels alleges his age discrimination claim

under ADEA. Am. Compl., Count III (“VIOLATION OF ADEA FOR

DISCRIMINATION ON THE BASIS OF AGE”). Third, case law supports

the conclusion that Mr. Daniels’ OFCCP complaint does not

satisfy the requirement of filing a charge with the EEOC.

Granger v. Aaron’s Inc., Case No. 09-1634, 2010 WL 2464832, at

*4 (W.D. La June 14, 2010) aff’d, 636 F.3d 708 (5th Cir. 2011)

(holding that a complaint filed with the OFCCP, over which the

OFCCP has no jurisdiction, cannot be considered a dual-filed

                               16
complaint under the provisions of an MOU); see also Meckes v.

Reynolds Metals Co., 604 F. Supp. 598, 601 (N.D. Ala. 1985)

(holding that because OFCCP was never a proper place to file any

kind of age discrimination claim, plaintiff’s OFCCP charge of

age discrimination was not a ‘filing’ of an ADEA charge and

could not constitute a ‘joint’ filing with EEOC under the

Memorandum).

     Mr. Daniels argument that equitable tolling should be

applied so that he may timely file an age discrimination

complaint with the EEOC is equally without merit. The courts

equitable tolling power “will be exercised only in extraordinary

and carefully circumscribed instances.” Washington v. Washington

Metro, 160 F.3d 750, 752 (D.C. Cir. 1998). Equitable tolling

does not extend to “what is at best, a garden variety of

excusable neglect.” Id. (citing Irwin v. Dep’t. of Veteran

Affairs, 498 U.S. 89, 96 (1990)).

     Here, the statement Mr. Daniels’ submitted with his OFCCP

complaint does not mention an allegation of age discrimination.

Def.’s Mem. Supp., Ex. 4. Only in his complaint, filed two years

after the alleged discriminatory events, does Mr. Daniels allege

an age discrimination claim. Compl., Docket No. 1 at 8. These

facts strongly suggest that Mr. Daniels did not timely seek to

exhaust is administrative remedies on his age discrimination

claim under the ADEA. Moreover, although Mr. Daniels claims that

                               17
the EEOC advised him to file all charges with the OFCCP, Mr.

Daniels does not allege that Chugach engaged in any misconduct

designed to mislead Mr. Daniels about when his claim should be

filed, or otherwise induce him to miss the filing deadline. See

Irwin, 498 U.S. 89 at 96 (“We have allowed equitable tolling in

situations where the claimant has actively pursued his judicial

remedies by filing a defective pleading during the statutory

period, or where the complainant has been induced or tricked by

his adversary’s misconduct into allowing the filing deadline to

pass.”).

     For all of these reasons, Chugach’s Motion to Dismiss Mr.

Daniels’ age discrimination claim under the ADEA is GRANTED.

   IV.     CONCLUSION

   After consideration of the motion, the response and reply

thereto, the applicable law, and the entire record, for the

reasons discussed in this Memorandum, Defendant’s Motion is

GRANTED in part and DENIED in part. An appropriate order

accompanies this Memorandum Opinion.




   Signed: Emmet G. Sullivan
           United States District Court Judge
           March 7, 2016




                                 18